Citation Nr: 1420715	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-48 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  For the period prior to August 12, 1998, entitlement to a disability rating in excess of 30 percent for schizophrenia.

2.  For the period from August 12, 1998 to February 25, 2009, entitlement to a disability rating in excess of 50 percent for schizophrenia.

3.  For the period prior to February 25, 2009, entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to February 1980, followed by service in the South Carolina National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 1996 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in San Juan, Puerto Rico that denied entitlement to a disability rating in excess of 10 percent disabling for service-connected schizophrenia.

A February 1998 rating decision granted a higher 30 percent rating for the Veteran's schizophrenia, effective January 4, 1994 (the date the Veteran filed his increased rating claim on appeal herein).  A January 2002 rating decision granted a higher 50 percent rating, effective August 12, 1998.  An April 2009 rating decision granted a higher 100 percent rating, effective February 26, 2009.  As these rating decisions did not grant the maximum available rating (100 percent) for the Veteran's schizophrenia for the period prior to February 26, 2009, that period remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 1996 and December 2003, the Veteran testified at DRO hearings.

A January 2007 Board decision denied the Veteran's increased rating claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  A June 2007 Court order granted the Veteran's unopposed motion to vacate the Board's January 2007 decision and to remand the claim for further appellate review.  A November 2007 Board decision remanded the Veteran's claim for further development.  These matters are now returned to the Board for further review.

The Board acknowledges that it appears that the January 2002 rating decision, and apparently the prior January 2007 Board decision (vacated by the Court), characterized the Veteran's increased rating claim as on appeal from the January 2002 rating decision, as opposed to dating back to his January 1994 rating claim that was denied by the February 1996 rating decision.  This appears to be based on August 2001 correspondence from the Veteran.  As the Veteran clearly has taken issue with the effective date of the 100 percent rating and argues entitlement to an earlier effective date, the Board has carefully reviewed the August 2001 correspondence, which reflects the Veteran requested that any notice of disagreement filed in October 1998 be disregarded because his claim was already on appeal before the Board (as his notice of disagreement was already filed back in March 1996, a Statement of the Case was issued in June 1996, and the Veteran filed a Form 9 appeal filed in June 1996, albeit his representative mistakenly filed correspondence in August 2000 requesting a statement of the case).  Therefore, the Board hereby clarifies that the rating claims on appeal herein date back to the January 4, 1994 increased rating claim that was denied by way of the February 1996 rating decision, which denial was appealed to the Board in June 1996 and has not become final.

With regard to the Veteran's earlier effective date claim for the 100 percent rating currently assigned effective February 26, 2009, the Board notes that this issue has been subsumed by the broader issue of entitlement to higher disability ratings dating back to January 4, 1994, the date the Veteran filed his claim for increased ratings.  The Board emphasizes that this does not result in any prejudice to the Veteran, as the rating claims involve consideration of entitlement to the maximum benefit (100 percent) dating all the way back to January 4, 1994, the date his original increased rating claim was filed.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

With regard to the Veteran's claim for entitlement to a TDIU filed in August 2001 that was denied by way of the January 2002 rating decision (after which a notice of disagreement was filed), the Board notes that a remand under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), is not required because the TDIU claim is moot in light of the Board's grant herein of a 100 percent rating for the Veteran's schizophrenia dating back to July 25, 1998.  The Board further finds no implicit claim has been raised by the record for entitlement prior to July 25, 1998 to a TDIU, and the Board notes in that regard that the Veteran worked full-time until July 25, 1998.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  For the period prior to June 1, 1996, the Veteran's schizophrenia manifested by occupational and social impairment with reduced reliability and productivity due to symptoms including depressed mood, chronic sleep impairment, and auditory hallucinations.

2.  For the period from June 1, 1996 to July 25, 1998, the Veteran's schizophrenia manifested by occupational and social impairment, with deficiencies in most areas, such as work and family relations, due to symptoms including anxiety, depression, chronic sleep impairment, irritability with periods of violence, isolation, persecutory ideation, and auditory hallucinations.

3.  For the period from July 26, 1998 to February 25, 2009, the Veteran's schizophrenia manifested by symptoms of total occupational impairment.


CONCLUSIONS OF LAW


1.  For the period prior to June 1, 1996, the criteria for a disability rating of 50 percent for schizophrenia have been met, but no more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9204 (2013).

2.  For the period from June 1, 1996, to July 25, 1998, the criteria for a disability rating of 70 percent for schizophrenia have been met, but no more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9204 (2013).

3.  For the period from July 26, 1998 to February 25, 2009, the criteria for a disability rating of 100 percent for schizophrenia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for increased ratings for his service-connected schizophrenia, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that February 2005 and September 2008 (Vazquez) notice letters satisfied the notice requirements of the VCAA.  The notice letters explained what evidence was needed to substantiate the Veteran's claims, which evidence the Veteran was responsible for submitting, and which evidence VA would obtain.  The September 2008 notice letter explained how VA assigns disability ratings and the schedular rating criteria for schizophrenia.  While the Board acknowledges that the notice letters did not explain how VA assigns effective dates, the Board finds that the Veteran nevertheless was provided with such notice by way of the November 2010 SOC regarding the Veteran's earlier effective date claim (that has been subsumed by the rating claims on appeal herein), which squarely addressed, in detail, how VA assigns effective dates.  See Dingess, supra.  Therefore, the omission of such information in the VCAA notice letters was harmless.  Also, the Veteran's claims were readjudicated by way of a July 2006 Supplemental Statement of the Case (SSOC) and an April 2009 rating decision (re-issued in June 2009), such that any issue as to the timeliness of notice under the VCAA was harmless.

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA treatment records, available private treatment records, workers compensation records, and records from the Social Security Administration (SSA), have been associated with the claims file.

In that regard, the Board notes that in November 2007, the Board remanded the Veteran's claims so that any outstanding workers compensation records, as well as any outstanding private treatment records from Drs. I.B. and M.M., could be obtained  In December 2007, pursuant to the Board's remand directive, the RO sent a letter to the Veteran requesting that he complete From 21-4142 authorizations so that any outstanding records could be obtained, including from the U.S. Department of Labor and Drs. I.B. and M.M., and also requesting a copy of the Veteran's workers compensation records.  In December 2007, the Veteran replied with Form 21-4142 authorizations for records from the U.S. Department of Labor (workers compensation), Drs. I.B. and J.V., and the Centro de Rehabilitation Fisica del Noroeste for Dr., M.M. (Northeast Rehabilitation).  In June 2008, the RO requested copies of all of these records, and also sent a follow-up letter to the Veteran explaining that the records had been requested.  In June 2008, the request for records that had been sent by the RO to Dr. I.B. was returned as undeliverable, and in July 2008, the RO resent the request for records to a second address that had been provided by the Veteran.  In July 2008, the Veteran replied with copies of records from Drs. I.B., and M.M. of Northeast Rehabilitation.  In August 2008, the Veteran submitted copies of his workers compensation records.  In September 2008, the Veteran submitted a letter from Dr. J.V.  Subsequently, the Veteran submitted additional private treatment records relating to his claim, including from Drs. I.B. and M.M.  In light of the above, the Board finds that there was substantial compliance with the Board's remand directives relating to the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2013).

During the period on appeal, the Veteran was afforded VA examinations in August 1995, May 1997, January 2000, October 2001, January 2004, and November 2005.  The VA examination reports reflect that the examiners reviewed the claims file, interviewed the Veteran, and provided sufficient information to rate the Veteran's schizophrenia.  The Board adds that a remand for a new VA examination would not serve to address the severity of the Veteran's schizophrenia for the period prior to February 26, 2009.  As such, the Board finds these VA examination reports are adequate upon which to base a decision in this case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected schizophrenia is evaluated under Diagnostic Code 9204.  The regulations establish a general rating formula for mental disabilities.  38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 (1992).

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9204 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran's schizophrenia is assigned a 30 percent disability rating under Diagnostic Code 9204 for the period prior to August 12, 1998, and 50 percent for the period from August 12, 1998 to September 25, 2009.  See 38 C.F.R. § 4.130.  The Veteran seeks increased ratings.

As an initial matter, the Board notes that the Veteran was provided with VA examinations in August 1995, May 1997, January 2000, October 2001, January 2004, and November 2005, and that he had two psychiatric hospitalizations in June 1996 at San Juan Capestrano, and in July 1996 at the VA medical center.

The Board also notes by way of background that the evidence of record reflects that the Veteran was last employed as a distribution clerk in a post office, from 1986 to July 25, 1998.  See SSA Form 3368, June 2003 (translated, vol. 5).  The Board acknowledges that the Veteran reported on his June 2003 SSA Form 3368 that he stopped working at the post office on the advice of his treating physicians because he was the subject of ridicule due to his physical and mental conditions in front of other workers, and he was advised that continuing to work would complicate his emotional condition.

VA treatment records dated in August 1994, November 1994, and August 1995, reflect that the Veteran reported experiencing symptoms including sleep impairment, nightmares, auditory hallucinations, and difficulty adapting to pressure or stress at work.  A diagnosis of paranoid schizophrenia was recorded.

The August 1995 VA examination report reflects that the examiner noted that he was married with three children and had been working fulltime at the post office for seven years.  He reported difficulty sleeping.  Examination revealed he was dressed casually, his affect was appropriate, speech was relevant, coherent, and well organized, no panic attacks were noted, memory was not impaired, judgment was not impaired, no thought disorders were in progress, no overtly delusional material was detected, he was oriented in all three spheres, no depressive signs were found, no suicidal ideation, his entire sensorium was clear, and he could differentiate between right and wrong.  The examiner recorded a diagnosis of schizophrenia, paranoid type, in partial remission, and a GAF score of 70.

June 1996 hospitalization records (translated, vol. 5) from San Juan Capestrano Hospital reflect that the Veteran was hospitalized for 11 days from June 1, 1996, to June 12, 1996.  Although the records are mostly illegible, they apparently reflect that the Veteran was treated for episodes of aggressiveness and paranoid ideas, and was diagnosed with major depression with psychotic features for having hallucinations and ideas of persecution.  See Private Treatment Record, Dr. I.B., June 1996 (translated, vol. 5).

July 1996 VA hospitalization records reflect that the Veteran had been hospitalized for 10 days (and was to be discharged the following day) with symptoms of insomnia, sadness, poor control of aggressive impulses, and auditory hallucinations.  Overt paranoid delusional thinking, flattened affect, hypologia, and avolition were noted.  It was noted that his symptoms improved quickly, that he was no longer actively hallucinating, delusional, or verbalizing aggressive ideas, and he was sleeping well, although it was noted that his affect remained flat and he continued to experience hypologia.  A diagnosis of schizophrenia, paranoid type, chronic with acute exacerbation was noted, and a current GAF score of 50 as well as a GAF score for the past year of 65.  The Board notes that a subsequent private treatment record dated in August 1996 from Dr. I.B. notes the events leading up to the hospitalization involved a fight at the Veteran's work that altered him and that he was experiencing ideas of persecution and fear of loss of control.  Similarly, an October 1997 letter from Dr. I.B. reflects she wrote that the Veteran witnessed a supervisor reprimanding another employee, that he lost his temper, left work, and went to the emergency room.

A July 1996 medical certificate from Dr. I.B. reflects that she wrote that the Veteran was incapacitated to work from June 1, 1996 to July 11, 1996 (the period including the two hospitalizations).

The Veteran testified at the July 10, 1996 DRO hearing that he had been married for nine years, but was having problems with his wife and children and had become aggressive (later testifying that he had beaten them), and would usually spend his time in his room alone and they would leave the house without him.  He reported having confrontations with his neighbors, difficulties with his supervisors and coworkers (reporting they were being sarcastic towards him), that his supervisor did not process his request for sick leave for the current period of absence because he did not feel like doing so and told the Veteran that he was AWOL, that management was driving by his house and "persecuting me right now," and that sometimes he could not sleep because they were persecuting him.  He also reported hearing voices of supervisors from his work every two to three days, and that they were saying they were waiting for him and he should report to work.  

The May 1997 VA examination report reflects that the examiner noted the Veteran's psychiatric hospitalizations in 1996.  The Veteran reported that he is persecuted at work due to his absences on account of his physical conditions, and he reported that he had not been to work in two weeks due to feeling depressed and that he could not get out of bed.  He also reported difficulties in his marriage and with his family.  The examiner noted that the Veteran was well groomed, his affect was flat, his memory was adequately preserved and intellectual functioning was maintained, his judgment was preserved, he had no suicidal ideation, and that he had mentioned hearing voices, but was not actively hallucinating.  The examiner noted that the Veteran was convinced that his employer was trying to force him out of work.  The examiner recorded diagnoses including schizophrenic disorder, undifferentiated type with some depression, and a GAF score of 60.

Private treatment records from Dr. I.B. dated from March 1996 to June 1998 reflect that she followed the Veteran monthly for diagnosed schizophrenia (changed from diagnosed depression in June 1997).  After the Veteran's hospitalizations in June and July of 1996, the Dr. I.B. records generally reflect that the Veteran reported symptoms including anxiety, depression, irritability, isolation, and worrying and having persecutory ideas about his work.  These records reflect the Veteran denied suicidal ideation, his speech was coherent, relevant, and logical, he was in control of his impulses, with no aggression or violence, he was oriented, and he showed good hygiene.  See, e.g., May 1997, March 1998, June 1998.

A March 1998 medical certificate reflects that Dr. I.B. wrote that the Veteran was incapacitated from March 4, 1998 to April 1, 1998 due to depression.

A July 21, 1998 record from Dr. I.B. reflects the Veteran reported that he felt persecuted by the system at his work, that his supervisors did not understand his conditions, and that he did not feel capable of facing the problems or tension of his work.  

The Board again notes that the Veteran's SSA records reflect that he has not worked since July 25, 1998.  

An August 1998 medical certificate from Dr. I.B. reflects that she opined that the Veteran was incapacitated from August 1998 to October 1998, including due to anxiety and depression presenting crisis.  

Subsequent worker's compensation claim records have been associated with the claims file.  A September 1998 duty status report (Form CA-17) prepared by Dr. I.B. reflects that she opined that the Veteran was suffering from an anxiety and depression crisis, that he was able to return to work on October 27, 1998, and that he should work in a tranquil environment.  Dr. I.B. later wrote in a November 1998 report that the Veteran remained totally disabled for usual work, and that continued pharmacotherapy, rest, and a tranquil environment were recommended.  The Board acknowledges that these records reflect diagnosed major depression with psychotic features, or major depression with psychosis, which distinction the Board notes is not relevant in this case.  In January 1999 correspondence, Dr. I.B. wrote that the Veteran remained unable to work.  June 2000 correspondence from Dr. I.B. reflects that the Veteran had apparently been offered a different work position at the postal service, but that Dr. I.B. opined that the Veteran would not be able to perform the job duties as it required dealing with the general public and complaints, and because she recommended that he not work in the same environment so as to avoid another outburst.  She also noted that since he received the notification letter, he was anxious and could not sleep.

A January 2000 VA examination report reflects the Veteran reported that he had been on leave from his employment at the post office for a year and a half, and that he lived with his wife and two children, and reported family problems at home.  He reported hearing voices of his supervisor while at home.  Examination revealed that he was clean and adequately groomed, alert and oriented in all spheres, his mood was anxious and depressed, his affect was constricted, attention, concentration, and memory were fair, speech was fair and coherent, he was not hallucinating, suicidal, or homicidal, his insight and judgment were fair, and he exhibited good impulse control.  The examiner recorded a diagnosis of schizophrenia, chronic, undifferentiated type, and a GAF score of 65.

An October 2001 VA examination report reflects the Veteran reported living with his wife and twp. children (the third committed suicide).  He reported starting to experience problems at his work about four years ago until he finally experienced a nervous breakdown, and that he was later awarded worker's compensation.  He reported hearing voices of his supervisor at the post office or of officers in the Army calling his name or telling him to go back to work.  Examination revealed that the Veteran was casually dressed and groomed, in contact with reality, his speech was relevant and coherent, passive suicidal thoughts (but no plan or intent), flat affect, depressed mood, orientation to all spheres, adequate memory and intellectual functioning, fair judgment, and poor insight.  The examiner recorded a diagnosis of schizophrenic disorder, undifferentiated type, and assigned a GAF score of 50 to 55.

March 1999 to March 2003 VA outpatient clinic records reflect that the Veteran complained of symptoms including depressed mood, anxiety, sleep disturbances, irritability, hearing voices, a low tolerance to people and frustration, and isolating at home with no close friends and no interest in any hobbies.  His mood and affect were noted as anxious or depressed, memory was intact and intellect was adequate, but his judgment, insight, motivation, and social functioning were all noted as poor.  He denied suicidal or homicidal ideation.  See, e.g., September 2001, May 2002.  No evidence of delusions or hallucinations was noted.  See, e.g., October 1998, March 1999.  Persecutory ideas regarding his former supervisor, as well as frequent panic attacks, were also noted.  See March 1999 and August 2003.  

On a June 2003 SSA Form 3368 (translated, volume 5), the Veteran reported symptoms including paranoid thoughts, hearing voices or hallucinations, anxiety, depression, and insomnia.  On a July 2003 SSA questionnaire of daily activities (translated, volume 5), he reported feeling depressed, difficulty sleeping, paranoid thoughts, and hearing voices.  He also reported that he could not work due to his mental condition, he had no motivation to do anything, he lost interest in spending time with family and friends, that his family, friends, and neighbors claim that he is aggressive, and he reported problems in his last job with supervisors and workmates who were "belittling" him and "divulged everything about me."

An August 2003 SSA psychiatric medical report prepared by Dr. I.B. (translated, vol. 5) reflects the Veteran reported anxiety, depression, irritability, and loss of control.  Examination revealed a disheveled appearance, his thought was coherent and logical, he denied suicidal and homicidal ideas, no hallucinations were noted, he presented ideas of persecution, his affect was anxious, he was oriented to person and place, and partially to time, it was noted that he had memory problems and could only remember two of five words after five minutes, that he had problems with attention and concentration, that he failed the series seven, his judgment and impulse control were poor, that he was isolated and not participating in activities of daily living as he should, that he had a poor tolerance to stress, and that in situations of stress he would become uncontrolled, lose control of his impulses, and throw things.  It was also noted that although he did not have a panic disorder, the Veteran suffered from severe attacks of anxiety.  Dr. I.B. opined that he was not able to tolerate the demands of a job and was not able to work.

A January 2004 VA examination report reflects the examiner noted that the Veteran was receiving worker's compensation, and lived with his wife of 17 years and two children, but reported interpersonal problems with them.  He reported symptoms including depressed mood and anxiety, irritability, loss of interest in daily activities, insomnia, persecutory ideas (feeling like there was a conspiracy against him), and hearing voices that no one else can hear.  Examination revealed the Veteran was appropriately dressed and had adequate hygiene, his thoughts were coherent and logical, with no looseness of association.  His speech was not disorganized, no obsessions, panic attacks, or suicidal ideation was noted..  His mood was depressed, affect was constricted, he was oriented in all spheres, his memory was intact, abstraction capacity was normal, judgment was fair, and insight was fair.  The examiner checked boxes indicating that the Veteran's impairment in thought process and communication did not interfere with his occupational and social functioning, and that there was no evidence of inappropriate behavior.  The examiner recorded a diagnosis of schizophrenia, undifferentiated type, and recorded a GAF score of 45 (the examiner also noted that a recent VA treatment record showed a GAF score of 40).

A November 2005 VA examination report reflects that the Veteran reported that he continued to live with his wife and two children, and that he did not work.  He reported awaking at night hearing voices of his former supervisors and chiefs at the postal service, and he reported isolating, and having marital problems.  Examination revealed the Veteran was well groomed, alert and oriented in all three spheres, his attention was good, memory and concentration were fair, speech was clear and coherent, he was not hallucinating, no suicidal ideation was noted, his insight and judgment were fair, and he exhibited good impulse control.  The examiner further noted that there was no impairment in thought process, and that he did experience sleep impairment.  A diagnosis of schizophrenia, chronic, undifferentiated type, was recorded, with a GAF score of 50.

August 2006, July 2008, and February 2009 letters from Dr. I.B. reflect that she continued to treat the Veteran since 1996.  She opined that due to the Veteran's schizophrenia, complaints of pain, and physical problems, he was permanently unable to work.  She noted that he continued to have nightmares about his former job, and that he continued to feel anxious every time he thought about his former job and the crisis he had (apparently leading to his last hospitalization).

In light of the above, the Board finds that for the period prior to June 1, 1996, the Veteran's overall disability picture more nearly approximated the criteria for the next higher, 50 percent rating criteria, but certainly no more.  As shown above, on the one hand, the Board acknowledges that the above evidence of record shows that the Veteran had reported difficulty sleeping, depressed mood and anxiety, which symptoms are already contemplated by the 30 percent rating assigned; at the same time, the Veteran reported difficulty adapting to stress at work, which is contemplated by the next higher 50 percent rating criteria, as well as auditory hallucinations (70 percent).  Therefore, the Board finds that the Veteran's overall disability picture more nearly approximates a higher, 50 percent rating for this period.  The Board adds, however, that the VA treatment records from this period do not reflect that the Veteran experienced any other symptoms of the level of severity contemplated by the 70 percent rating criteria, such as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships.  The Board adds that a GAF score of 70 contemplates mild symptomatology, which certainly does not indicate any higher rating is warranted.

For the period beginning on June 1, 1996, to July 25, 1998, in light of the above evidence of record, the Board finds that the Veteran's schizophrenia disability picture more nearly approximated the criteria for a higher 70 percent rating, but certainly no more.  During this period, the Board emphasizes that the Veteran had three psychiatric hospitalizations due to his schizophrenia, and that his symptoms included persecutory ideations and auditory hallucinations.  The Board also finds that the GAF scores of 50 to 65 assigned during this period by clinicians contemplate, at most, moderate-to-serious symptomatology and are consistent with a 70 percent rating.  The Board emphasizes that the above evidence of record shows significant, but not total, occupational impairment for this period.  Through July 25, 1998, the Veteran was able to maintain his employment with the post office of several years (albeit with considerable difficulty.  The Board notes that, by contrast, a 100 percent disability rating contemplates total occupational impairment.  Therefore, because total occupational impairment was not shown during this time, a higher 100 percent rating is not warranted for this period.  

For the period beginning on July 26, 1998, the Board finds that the Veteran's schizophrenia disability picture shows total occupational impairment, and, therefore, a 100 percent rating is warranted.  As shown above, the Veteran has not worked since July 25, 1998 (albeit he was out on some sort of leave or absence for another year and a half).  Also, as shown above, Dr. I.B. opined repeatedly since July 1998 that the Veteran has not been able to work due to his schizophrenia, and there is no medical evidence of record that contradicts her opinions.  As noted above, she explained in August 2003 that the Veteran presented ideas of persecution, he had a poor tolerance to stress, and that in situations of stress he would become uncontrolled and lose control of his impulses, and was not able to tolerate the demands of a job.  She continued to opine the Veteran has been unable to work due to his schizophrenia in her August 2006, July 2008, and February 2009 letters.  The Board also emphasizes that the Veteran has been shown to experience reported persecutory ideas and auditory hallucinations relating to his former job and supervisor.  Moreover, the Board finds the fact that the Veteran actually did become uncontrolled at work and required hospitalization in 1996 lends even more probative value to the opinion of Dr. I.B.  

The Board has considered whether, for the period prior to July 26, 1998 (the effective date of the 100 percent rating), referral for extraschedular ratings is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's schizophrenia is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's schizophrenia with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  Specifically, the 50 and 70 percent rating criteria already contemplate the Veteran's level of occupational and social impairment, including due to his reported symptoms of depressed mood, anxiety, persecutory ideation, and auditory hallucinations.  As such, an extraschedular rating is not appropriate.

In sum, for the reasons explained above, the preponderance of the evidence is in favor of granting a higher 50 percent rating for the period prior to June 1, 1996, a 70 percent rating for the period prior from June 1, 1996, to July 25, 1998, and a 100 percent rating thereafter; the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

For the period prior to June 1, 1996, entitlement to a 50 percent disability rating for schizophrenia is granted .

For the period from June 1, 1996, to July 25, 1998, entitlement to a 70 percent disability rating for schizophrenia is granted.

For the period from July 26, 1998, to February 25, 2009, entitlement to a 100 percent disability rating for schizophrenia is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


